Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Keith M. Campbell on 8/8/2022.

The application has been amended as follows: 
1. (Currently Amended) A system comprising: 
a container housing an aerosol generating substrate; 
a product identifying compound associated with the container; and 
an electronic article configured to receive the container, the electronic article comprising: 
control electronics; 
an electrochemical sensor switch operably coupled to the control electronics, the electrochemical sensor switch configured to change from a first state to a second state when the product identifying compound interacts with the electrochemical sensor switch, wherein the electrochemical sensor switch has a different conductivity in the first state than in the second state; and 
a heater, a controllable valve, or a heater and a controllable valve, operably coupled to the control electronics via the electrochemical sensor switch, 
wherein the control electronics are configured to cause the  electronic article to generate an aerosol from the aerosol generating substrate when the electrochemical sensor switch changes from the first state to the second state.


3. (Currently Amended) The system according to claim 2, 

4. (Currently Amended) The system according to claim 2, wherein the electronic article includes the controllable valve positioned along a flow path between a mouth end of the article and the aerosol generating substrate when the substrate is received by the article, wherein the controllable valve is configured to adapt a configuration that allows flow of the aerosol from the substrate to the mouth end and to adapt a configuration that prevents flow of the aerosol from the substrate to the mouth end, wherein the electrochemical sensor switch prevents the control electronics from causing the controllable valve to adapt a configuration that allows flow of the aerosol from the substrate to the mouth end unless the product identifying compound interacts with the electrochemical sensor switch to cause the electrochemical sensor switch to 

6. (Currently Amended) The system according to claim 1, wherein the electronic article includes the controllable valve positioned along a flow path between a mouth end of the article and the aerosol generating substrate when the substrate is received by the article, wherein the controllable valve is configured to adapt a configuration that allows flow of the aerosol from the substrate to the mouth end and to adapt a configuration that prevents flow of the aerosol from the substrate to the mouth end, wherein the control electronics are configured to cause the controllable valve to adapt a configuration that allows flow of the aerosol from the substrate to the mouth end when the electrochemical sensor switch is in the second state.

11. (Currently Amended) The system according to claim 10, wherein the control electronics are configured to interrogate the location identification apparatus to identify a location of the electronic article and to transmit the location of the electronic article via the transmission apparatus if the container is received by the electronic article and the electrochemical sensor switch is in the first state.

12. (Currently Amended) The system according to claim 1, wherein the electronic article comprises two or more electrochemical sensor switches, each configured to detect a presence of a different product identifying compound, and wherein more than one product identifying compound is associated with the container.

13. (Currently Amended) An electronic article configured to receive a container housing an aerosol generating substrate, the container including a product identifying compound, the electronic article comprising: 
control electronics; 
an electrochemical sensor switch operably coupled to the control electronics, the electrochemical sensor switch configured to change from a first state to a second state when the product identifying compound interacts with the electrochemical sensor switch, wherein the electrochemical sensor switch has a different conductivity in the first state than in the second state; and 
a heater, a controllable valve, or a heater and a controllable valve, operably coupled to the control electronics via the electrochemical sensor switch, 
wherein the control electronics are configured to cause the electronic article to generate an aerosol from the aerosol generating substrate when the electrochemical sensor switch is in the second state.

14. (Currently Amended) A system comprising: 
the electronic 
a nicotine-containing device comprising: 
a container; 
a nicotine-containing aerosol generating substrate disposed in the container; and 
a product identifying compound associated with the container, 
wherein the product identifying compound is configured to be detected by the electrochemical sensor switch of the electronic aerosol generating article to allow the article to generate an aerosol from the aerosol generating substrate when the container is received in the article.

Response to Amendment
With respect to the claim rejection under 35 U.S.C. 112(b) and 112(d), applicant  amended claims 1, 3-6, and 14 filed on 0724/2022, which overcome the claim rejections. Therefore, the claim rejections under 35 U.S.C. 112(b) and 112(d) are withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-15 are indicated.
Applicant’s argument filed on 07/24/2022 is persuasive. Reference Fernando on the record is closest prior art, Fernando teaches an aerosol-generating system comprising: a container, a product identifying compound, an electronic article including a switch and heater. However, Fernando does not teach or suggest the specific electrochemical sensor in light of the specification. An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Therefore, Examiner interpreted the limitation “electrochemical sensor switch” to be “A circuit 10 having an electrochemical sensor switch 20 is shown in FIG. 1A, which corresponds to a circuit 15 having a standard “open” switch 25 (FIG. 1B, shown merely for purposes of illustration). A circuit 10 having an electrochemical sensor switch 20 in the presence of product identifying compound 155 is shown in FIG. 1C. The circuit 15 depicted in FIG. 1D, in which the standard switch 25 is closed, is shown merely for purposes of illustrations and corresponds to the circuit 10 shown in FIG. 1C. As shown in FIGS. 1A-D, in the absence of the product identifying compound, the electrochemical sensor switch 15 is “open” (FIG. 1A). In the presence of the product identifying compound 155, the semiconductor or electrical properties of the electrochemical sensor switch 20 change to cause the circuit to close (FIG. 1C). In some embodiments (not shown), the electrochemical switch is “closed” in the absence of the product identifying compound and “open” in the presence of the product identifying compound. In some preferred embodiments, the electrochemical sensor switch may comprise chemiresistive or semiconductive materials, such as carbon nanotubes coated with a polythiophene, such as a calixarene-substituted type of material as host-guest chemistry, as well as graphene substrates impregnated with a polythiophene, or carbon nanotube/metalloporphyrin composites. Any other suitable electrochemical sensor may be employed as an electrochemical switch” in light of  page 11, lines 11-28 and Figures 1A-1D of the specification as indicated in Applicant’s Remarks filed on 07/24/2022.
In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references to meet all limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761